Title: From Thomas Jefferson to Castries, 9 January 178[6]
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Sir
Paris Jan. 9. 1785 [i.e. 1786].

On receiving the honor of your Excellency’s letter of December 30 on the subject of the debts due by Robinson and Francfort to Françoise Rippert, I asked of Captain Jones those informations which his office had put him in possession of. I now trouble you with a copy of his letter on the subject. Your Excellency will find  by that that Robinson having belonged to the Alliance, and the portions of the individuals of that vessel being unsettled, and to be settled in America, it is impracticable to pay it till it shall have been fixed. If Françoise Rippert has an authentic appointment from him to receive his dividend, on transmitting it to any person in America private or public, on whom she can rely, she will be able to receive the money there.
With respect to John Frankfort, Your Excellency will see there were two of that name, the one a sailor, the other a prisoner taken from the English in one of the prizes which is the subject of this division. The first could not be indebted to the petitioner for lodging and board, as Captain Jones supposes, because being a common sailor he could not have been absent from the ship without rendering himself criminal, and those who covered him. It seems probable that it was the prisoner of that name who boarded and lodged with the petitioner. But he can have no claim on the prize of which he was himself a part.
The particular grounds on which these two claims stand, furnish particular reasons against my interfering in them. But the future applications of the same nature, with which your Excellency may possibly be troubled, might render it necessary for me to rely on a general reason, and that I should mention it at this time. Your Excellency will be sensible how difficult it would be for me to enter into investigations of the debts contracted by American sailors in the ports where they may happen to have been; how erroneous might be the result of that investigation where but one party is heard, and how foreign to the regular authorities given me. Should a desire of doing justice induce me, however unauthorised, to constitute myself judge in these demands, I should be answerable for any injury I might do by a mistaken determination. I shall with great pleasure render every aid I can, either here or in America, to those who have claims against the American sailors, and will go as far to obtain justice for them as my powers will permit. An additional motive to this will be the desire of conforming myself at all times to the inclinations of your Excellency, and of assuring you of the sentiments of profound respect and esteem with which I have the honour to be your Excellency’s most obedient and most humble servant,

Th: Jefferson

